Citation Nr: 0908603	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbosacral spine.

2.  Entitlement to service connection for residuals of cold 
injury to the bilateral feet.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1948 to May 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The Board notes that although the 
Veteran has only claimed entitlement to service connection 
for a bilateral foot condition, namely residuals of cold 
injury or frozen feet, the RO initially adjudicated the issue 
and has characterized the issue as bilateral flat feet.  
However, in the January 2006 statement of the case, despite 
labeling the issue "bilateral flat feet," the RO discussed 
cold injury residuals.

The Board notes that the Veteran was scheduled for a Travel 
Board hearing in December 2006.  The record reflects that in 
November 2006 he requested that the hearing be postponed.  
Thereafter, in a telephone conversation, the veteran 
indicated that he cannot drive to Detroit, so he does not 
want a Board hearing or a local hearing.  Instead, he wants 
his case to go to the Board for a decision.  Therefore, his 
request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for a disability of the lumbosacral spine.  In this regard, 
the Board notes that although the bulk of the service 
treatment records do not show any complaints of or treatment 
for any back problems, a November 1951 examination report 
notes that the Veteran wore a taped brace on his back for one 
week in Japan after acute back strain in 1949.  The post-
service medical evidence includes a private psychological 
report0 from 2003 which notes that the Veteran purportedly 
had a slipped disc with pinched nerves in his back.  Because 
the Veteran has never undergone a VA examination for the 
purpose of determining the nature and etiology of any current 
disability of the spine, one should be scheduled.  See 
38 C.F.R. § 3.159(c)(4).

The Veteran also claims that he is entitled to service 
connection for residuals of cold injury to the bilateral 
feet.  He reports that he served in Korea during the brutally 
cold winter (in his VA Form 9 he states that he was in Korea 
from August 1951 to May 1952), and did not have adequate 
protection or gear to deal with the temperatures.  He states 
that he has had problems with his feet ever since service, 
and continues to have problems today.  The service treatment 
records do not show any evidence of frostbite or cold injury.  
However, the evidence reveals that the Veteran was in Korea 
at some point as he was treated for a hand laceration in 
Korea in June 1951; however, the exact dates of the rest of 
his tour there are unknown.  In this regard, the Veteran's 
service personnel file was presumably destroyed in the 
accidental fire at the National Personnel Records Center 
(NPRC) in 1973.  

At the time he was treated in Korea, he served with the 
Battery A, 21st AAA Battalion, in the Artillery Division.  On 
remand, the RO/AMC should attempt to verify through official 
sources whether the Veteran's Battery served in Korea during 
the winter months of 1951-1952 (i.e. December through 
February).  If evidence that the Veteran's unit served in 
Korea during that time frame is received, then the Veteran 
should be afforded a cold injury protocol examination to 
determine whether he suffers from cold injury residuals to 
his feet.

The Veteran also claims that he is entitled to service 
connection for PTSD because it was incurred as a result of 
stressors which occurred during active service in Korea.  He 
has reported several stressors dealing with his combat 
experiences that are not capable of verification because the 
Veteran did not supply names or adequate date ranges.  
However, because the Veteran reports that he participated in 
major combat operations on the front lines in Korea, his 
service personnel file is unavailable, he received a Korean 
Service Medal with 3 Bronze Battle Stars, and because no 
other effort was undertaken to determine if the Veteran's 
unit was a combat unit, additional development effort should 
be undertaken in this regard.  The RO/AMC should attempt to 
verify whether the unit to which the Veteran was attached in 
June 1951, namely Battery A, 21st AAA Battalion, Artillery, 
was a combat unit.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman, 19 Vet. App. 473, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran has not 
been provided with notice of the type of information or 
evidence needed to establish a disability rating and an 
effective date for his service connection claim.  Thus, 
corrective notice can be provided on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b), to 
include notice of the type of evidence 
needed to establish a disability rating 
and an effective date as set out in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Attempt to verify through official 
sources whether Battery A, 21st AAA 
Battalion, Artillery, was involved in 
combat in Korea, and whether such 
Battery was in Korea during the winter 
months from December 1951 through 
February 1952.  

3.  Obtain copies of all relevant 
treatment records from the Iron Mountain 
VA Medical Center dating since November 
2004.

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current 
disability of the lumbosacral spine.  
The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should set forth 
the rationale for all opinions 
expressed and conclusions reached.  

Following review of the claims file and 
examination of the veteran, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a 50 percent or better 
probability) that any current back 
disability is etiologically related to 
the Veteran's active military service, 
to include the in-service treatment for 
acute back strain.  

5.  If, and only if, evidence is 
received establishing that the 
Veteran's unit served in Korea during 
the winter of 1951 to 1952, schedule 
the Veteran for a VA cold injury 
protocol examination to determine the 
existence of any current residuals of 
cold injury to the bilateral feet, and 
for an opinion as to whether any such 
residuals are related to service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth the rationale 
for all opinions expressed and 
conclusions reached.  

Following review of the claims file and 
examination of the veteran, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a 50 percent or better 
probability) that any current residuals 
of cold injury to the bilateral feet 
are etiologically related to the 
Veteran's active military service.  

6.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




